STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                           }
In re: Premiere Homes of Vermont                           }
        (Appeal of Daley; Appeal of Harrington)            }      Docket No. 186‐9‐05 Vtec
        (Cross‐Appeal of Premiere Homes of Vt.)            }
                                                           }

                          Amended Decision and Order on 
              Motion to Convert Mediated Agreement to Final Court Order

       Applicant‐Cross‐Appellant Premiere Homes of Vermont (Applicant) is represented

by Stephanie A. Lorentz, Esq.; Appellants Richard and Wendy Daley are represented by

Attorney John A. Facey, III; Additional Appellant Brian Harrington represents himself; and

the Town of West Rutland is represented by Will S. Baker, Esq. and Steven F. Stitzel, Esq.

Interested  persons  Ralph  H.  Perry  and  Kurt  Keller  initially  entered  their  respective

appearances  representing  themselves,  but  did  not  participate  in  the  initial  pretrial

telephone conference nor in the mediation.  Mr. Keller did participate in the oral argument

by telephone on the present motion.   After the Court issued its order on the present motion

on June 1, 2006, Applicant moved for reconsideration.

       After receiving the parties memoranda on the motion for reconsideration, and after

considering oral argument on the motion in a telephone conference on July 17, 2006, and

a  motion  hearing  on  July  24,  2006,  the  Court  hereby  GRANTS  the  motion  in  part  and

DENIES the motion in part.  Revisions to the June 1, 2006 order are granted as follows; the

complete revised order is set forth below.  



Revised Decision and Order

       The  Court  issued  a  scheduling  order  in  this  matter  after  the  initial  pretrial

conference, pursuant to V.R.E.C.P. 2(d); the scheduling order reflected that parties agreed

                                               1
at the conference to engage in mediation, and required them to mediate.  The mediation

session was held on November 8, 2005, with mediator Joan Loring Wing.  The parties

signed  an  agreement  to  mediate  circulated  by  the  mediator  prior  to  the  session;  that

agreement  recommends  that  the  parties  be  represented  by  counsel  and  that  they  may

consult with counsel during the mediation session and before entering into any written

agreement resulting from the mediation session.

       Participating  in  the  mediation  session  were  Attorney  Lorentz,  with  Applicant’s

president; Attorneys Stitzel and Baker, with representatives of the Town; Attorney Facey

with  Appellant  Richard  Daley;  and  Appellant  Harrington,  representing  himself.    As

described by the parties in the hearing on whether to adopt the settlement order as a court

order in this matter, the mediation session lasted most of the day, during much of which

the parties were in separate rooms while Mediator Wing went back and forth among them

to discuss various proposals.  As described by the participants, the mediation focused on

the issues among the represented parties more than, or in advance of, the issues raised by

Mr. Harrington in his clarified Statement of Questions, resulting in his perception1 of  being

isolated during the mediation process, and being put under some pressure to reach an

agreement.

       The  mediation  resulted  in  a  twelve‐page  document,  consisting  of  six  pages  of

handwritten  text,  numbered  1  through  6  near  the  upper  left  corner  of  each  page;  a

handwritten page styled as a signature page pertaining to pages 1 through 6; a handwritten



       1
          Due to the confidentiality agreement, Mr. Harrington was unable to detail to the
Court the specific issues on which he stated that he felt pressured by the mediator to agree,
and was therefore unable to fully portray to the Court the basis for his frustration with the
mediation process.  Because of this, we specifically note here that the result in this order
is not due to Mr. Harrington’s subjective perception of whether or not he felt improperly
pressured to agree, but rather is based on the objective evidence of which pages of the
document he had signed.

                                               2
page numbered 7 near the upper left corner of the page, containing text regarding tree

planting; a page labeled “Schedule A” consisting of a photocopied portion of the project

plan near the Daleys’ property, with handwritten restrictions as to location of structures

and height of trees or shrubs; and a three‐page photocopy of the August 10, 2005 Planning

Commission decision that is the subject of the appeal, labeled on its first page “Exhibit B.”

       Applicant  has  moved  for  the  handwritten  document  that  resulted  from  the

mediation to be converted to a final order of the Court.  The Town and Appellants Daley

support that motion.  Appellant Harrington opposes it.



       Page 1 of the document is (incorrectly) captioned “Richard and Wendy Daley v.

Town of West Rutland Planning Commission,” bears the title “Stipulation for Entry of

Order,”  and  states  as  its  introductory  language:  “Now  come  the  parties  hereto  and

stipulate and agree that the Court may enter the following order in this matter.”  Paragraph

1 of the document, also on page 1, provides that the subdivision plat approval attached as

Exhibit  B  is  approved,  subject  to  the  “further  terms  and  conditions  set  forth  below.”

However, the page containing this paragraph is not signed or initialed by Mr. Harrington.

Only the paragraph on the page numbered 7, dealing with the tree planting obligations, is

signed by Mr. Harrington as well as by or on behalf of the Town, Appellants Daley, and

Applicant.  The first six pages and the signature page pertaining to those pages are signed

only by or on behalf of the Town, Appellants Daley, and Applicant.  Mr. Harrington did

not sign those pages, or agree to the entry of any pages of the document as a court order,

or agree to the approval of the Planning Commission’s decision subject to the additional

conditions laid out in the remainder of the document.

       While this Court supports the use of mediation to resolve disputes filed as appeals

in  this  Court,  in  the  present  matter,  Additional  Appellant  Harrington  only  signed  an

agreement regarding the planting of trees, found on the page numbered 7.  He therefore


                                                3
can be held to the settlement of his issues regarding appropriate screening and planting of

trees,  but  not  to  any  settlement  of  the  other  issues  raised  in  his  clarified  statement  of

questions. The documents do not show any agreement on the part of Mr. Harrington to the

other paragraphs and do not show any agreement on his part to the entry of even page 7

as a court order.   Therefore, the agreement embodied on pages 1 through 6 stands as an

agreement among the Town, Appellants Daley, and Applicant, but it cannot be entered as

an order of the Court resolving the entire case.  This agreement could be entered as an

order of the Court resolving the Daleys’ appeal, but such an entry would have to be made

subject to any future order that might be made or  additional conditions that might be

imposed in the litigation or future settlement of the issues (other than those related to

appropriate  screening  or  planting  of  trees)  raised  by  Mr.  Harrington  in  his  clarified

statement of questions.

        On  the  other  hand,  the  paragraph  signed  by  Mr.  Harrington  constitutes  an

agreement among the Town, Appellants Daley, Applicant, and Mr. Harrington, but at the

present time there is no agreement that it be entered as a court order or that it concludes

any  of  the  other  issues  (that  is,  other  than  those  related  to  appropriate  landscaping,

screening, or preservation of existing trees or existing cover) raised by Mr. Harrington in

his clarified Statement of Questions.

        As discussed in the July 17, 2006 conference and limited in the July 24, 2006 motion

hearing, by raising the issue of the adequacy and effectiveness of the stormwater drainage

system, Mr. Harrington sought primarily to challenge the removal of trees within the Old

Town Farm Road right‐of‐way and the use of swales in the grading of the land towards

that drainage system to the extent that those features may affect his view of or screening

of  the  proposed  subdivision  from  his  property.    While  he  proposes  to  cross‐examine

Applicant’s engineer as to the functioning of the drainage system, he does not propose to

present any testimony, expert or otherwise, related to the adequacy of the stormwater


                                                   4
drainage proposed for the subdivision, in relation to its ability effectively to drain water.

Accordingly,  to  the  extent  that  the  questions  relating  to  drainage  relate  to  issues  of

landscaping, screening, and preservation of existing trees or existing cover, they and the

issues specifically relating to landscaping, screening, and preservation of existing trees or

existing cover fall within the settlement paragraph that Mr. Harrington signed. 

       Therefore, reviewing the Clarified Statement of Questions as discussed on July 17,

2006 and July 24, 2006, it appears to the Court that the issues that remain relate to whether

the subdivision uses the least areas of roadway, sewer, water and utility lines (§410.2);

whether  the  proposed  cul‐de‐sac  street  is  allowed  (§420.6);  whether  the  proposed

stormwater drainage system will function adequately as a drainage system; whether the

subdivision  is  planned  in  reasonable  conformity  to  existing  topography  in  order  to

minimize grading, cut and fill (§480.1); and (to the extent that the hortatory language in

§410  regarding  the  Town  Plan  has  any  regulatory  effect),  whether  the  development  is

“clustered” so as to preserve natural features such as forests, meadows and ridgelines.

(§410 and p. 48 of the Town Plan).

       Accordingly, the motion to convert the document resulting from the mediation to

a court order is DENIED as to the issues raised in the Harrington clarified statement of

questions, other than those related to appropriate landscaping, screening, and preservation

of existing trees or existing cover, including the planting of trees.  To the extent that facts

are in dispute as to those remaining questions, a hearing on the merits of those questions

has been scheduled for August 31, 2006,2 at the Rutland District Court, beginning at 9:30



       2
            At the July 24, 2006 conference, the Court had set August 15, 2006, by agreement
of  the  parties,  as  the  date  for  the  hearing  of  the  remaining  issues  raised  by  Appellant
Harrington.  On July 27, 2006, however, the Court received Attorney Lorentz’ letter that her
witness will not be available from August 10 through August 21, 2006.  Accordingly, the
next available date in the Court’s schedule, Thursday, August 31, 2006, has been set instead
for the hearing at the Rutland District Court. (See enclosed notice.) 

                                                  5
a.m.  (See enclosed notice).  Please arrive at the Court by 9:00 a.m. to mark all exhibits and

determine whether there will be any objection to their admission at trial, in advance of the

commencement of the hearing.  As in all de novo hearings before this Court, the Applicant

should be prepared to begin the hearing with a brief presentation of the application to the

Court, and a fuller presentation of the Applicant’s evidence on the contested issues.

       The parties shall submit any trial memoranda, written legal argument and requests

for findings so that they are received at the Environmental Court mailing address on or

before August 21, 2006.  The parties will be given the opportunity to make their responses

to those filings orally on the record at the hearing, so that the Court may be able to make

findings and to rule on this matter on the record of that hearing, if at all possible.  

 

       Done at Berlin, Vermont, this 31st day of July, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge




                                              6